Cooley, J.
Nothing in the argument creates any doubt in our minds of the power of the circuit judge to transfer this case from the St. Clair to the Lapeer circuit under the statute, Comp. L. § 4971.
The case is within the terms of the statute; for it is a proceeding pending in the circuit court on the law side thereof. Prima facie, therefore, it is within the intent; If so, it was rightly transferred. No constitutional provision precludes such a transfer; and the Legislature in providing for it and in conferring upon the circuit court to which the case is sent authority to adjudicate, has given by implication all the necessary incidental powers, including the power to enforce its jurisdiction. "With any question of incidental or possible embarrassments or inconveniences, we have no concern on this motion.
The writ is denied.
The other Justicés concurred.